Case 1:19-cv-02381-LTB-MEH Document 89-1 Filed 04/20/20 USDC Colorado Page 1 of 19




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

       Civil Action No. 19-cv-2381-MEH

       WALTER CHARNOFF

            Plaintiff,

   v.

       NANCY LOVING, ARTPORT LLC, ARTSUITE NY, STUDIO 41, LLC

             Defendants.



                             DECLARATION OF WALTER CHARNOFF


            I, Walter Charnoff, being over 18 years of age and duly sworn, hereby verify the

   following under penalty of perjury:1

            1.      I am the Plaintiff in this civil action. I presently live at 6950 Rabbit Mountain

   Road, Longmont, Colorado, 80503. I have lived only in Colorado for the past ten years. I intend

   to continue living in Colorado.

            2.      I have reviewed the Affidavit of Nancy Loving (“Ms. Loving”) (the “Loving

   Affidavit”) and the Affidavit of Studio 41, LLC (“S41”) (the “S41 Affidavit”). I have also

   reviewed the documentation provided in support of the Loving Affidavit and the S41 Affidavit.




   1
    Paragraphs 1-52 are substantively identical to the prior Affidavit provided by Plaintiff in his
   Response to the Motion to Dismiss for Lack of Jurisdiction filed by the remaining Defendants
   other than Mr. Hinkelman, who was not a party at that time.


                                                                                            EXHIBIT A
Case 1:19-cv-02381-LTB-MEH Document 89-1 Filed 04/20/20 USDC Colorado Page 2 of 19




           3.      I have also reviewed numerous emails, text messages, scheduling information, and

   financial records relating to the allegations in my Amended Complaint (“Complaint”) and the

   sworn statements made in the Loving and S41 Affidavits.

           4.      Many of the statements made in the Loving and S41 Affidavits are contradicted by

   emails, text messages, financial records, and information provided by the Defendants with their

   Court filings, reviewed in the court of preparing the Complaint and this Affidavit.

           5       Prior to March 17, 2015, Ms. Loving’s boyfriend at that time, David Hinkelman

   (“Mr. Hinkelman”), had been hired as a consultant to facilitate the strategic growth and

   capitalization for my companies, and potentially, to obtain a buyer for those companies once they

   obtained sufficient value.

           6.      I was in New York City on March 17, 2015 for a trip that was planned and

   scheduled for the purpose of attending meetings with Mr. Hinkelman and potential investors for

   my companies. This trip was never focused on purchasing, reviewing, or discussing artworks or

   the art industry.

           7.      This fact is demonstrated by an email dated March 8, 2015, transmitted to me by

   Mr. Hinkelman, which states as follows:

           Eric, can you let me know when you have some availability tomorrow or Tuesday.
           Looking to have Wally in NYC the 16th and 17th for meetings with potential
           funding partners. Will look to schedule a second call with you and wally for
           Wednesday morning. Possibly involve Doug-this will allow to provide thoughts
           around how to cover salient points that will be important to address in deck.

   See E-mail dated March 8, 2015, attached as Exhibit 1.

           8.      The “17th and 18th” referred to in the foregoing paragraph meant during the

   month of March, 2015. The person identified as “Eric” in the foregoing paragraph was Eric

   Workman, a partner in one of my companies that Mr. Hinkelman was performing consulting



                                                    2
Case 1:19-cv-02381-LTB-MEH Document 89-1 Filed 04/20/20 USDC Colorado Page 3 of 19




   services for. The person identified as “Doug” in the foregoing paragraph Doug Bendt, a partner in

   one of my companies that Mr. Hinkelman was performing consulting services for. I did actually

   attend meetings relating to my companies, as planned, during my trip to New York. None of the

   Defendants attended those meetings, and neither did Harold Garde (“Mr. Garde”).

          9.      I attended a meeting in New York with a potential investor in my companies on

   March 17, 2015. Because that was my birthday, Mr. Hinkelman, who was also present, made

   dinner reservations at a local restaurant.

          10.     The stated plan was for the dinner to be attended by Mr. Hinkelman and Jeff

   Gravelle, a business associate and client of my companies, and to the best of my knowledge, Mr.

   Hinkelman’s business partner. Mr. Hinkelman’s and Mr. Gravelle’s girlfriends were also slated

   to attend. Mr. Hinkleman’s girlfriend was Ms. Loving.

          11.     Mr. Hinkelman, while making the reservation, requested that Harold Garde (“Mr.

   Garde”) attend the dinner. He explained that Mr. Garde an artist, who was in town for an art

   event held by Ms. Loving at her art gallery, and as such, he did not want to leave him out of their

   evening plans. I did not attend said Art event. Mr. Garde’s attendance was solely and entirely

   Mr. Hinkelman’s idea.

          12.     I had never met Mr. Garde and had no clue who he was outside of Mr.

   Hinkelman’s description. It was solely Mr. Hinkelman’s idea to have Mr. Garde attend my

   birthday dinner. In order to be accommodating, I agreed to Mr. Garde’s attendance that evening.

          13.     At that point in time, I had neither the interest nor the financial ability to make

   any purchases of art. I was an entrepreneur, working feverishly to get my start-up companies off

   the ground. Indeed, I had all my savings invested into the companies and had even personally

   guaranteed over $250,000 of additional debt for the company.



                                                     3
Case 1:19-cv-02381-LTB-MEH Document 89-1 Filed 04/20/20 USDC Colorado Page 4 of 19




          14.     We stopped by Ms. Loving’s art gallery early evening on March 17th, 2015, for

   the purpose of picking up her and Mr. Garde on the way to my birthday dinner. My visit to Ms.

   Loving’s art gallery was nothing more than an unplanned, short-lived social visit. I understand

   that Ms. Loving’s gallery operates under the entity Art Port, LLC, (“AP”) and utilizes the name

   of ArtSuite NY (“AS”).

          15.     At no time on March 17, 2015 was I involved in any discussion relating to my

   interest in purchasing art then or at any time in the future. My introduction to Ms. Loving and

   Mr. Garde was unplanned, purely social in nature, and unrelated to my purpose for being in New

   York at that time.

          16.     During the dinner on March 17, 2015, I had no discussions with Ms. Loving and

   no discussions with Mr. Garde regarding pricing, selection, or availability of any of his artworks.

   I had no interest and no ability to purchase any of his art at that time.

          17.     Contrary to what Keith Garde stated in the S41Affidavit paragraph 9, I did not

   meet Harold Garde for dinner as a result of my request to do so.

          18.      Contrary to what Ms. Loving states in her Affidavit paragraph 17, I did not visit

   her gallery in October 2015.

          19.     Contrary to what Ms. Loving states in her Affidavit paragraph 21, I did not visit

   her gallery nor meet her nor Mr. Garde on March 17, 2016. In fact, I did not even visit New

   York on March 17th of 2016.

          20.     On October 9, 2015, with Mr. Hinkelman’s assistance, I completed the sale of my

   three businesses to a publicly-traded company. Mr. Hinkelman received over $1,000,000.00

   from the sale of my companies as compensation for his consulting efforts and as a result of his

   ownership interests.



                                                      4
Case 1:19-cv-02381-LTB-MEH Document 89-1 Filed 04/20/20 USDC Colorado Page 5 of 19




          21.    Almost immediately after I completed the sale of my companies, Mr. Hinkelman

   and Ms. Loving began soliciting me by phone and text message, while I was physically located

   in Colorado, to make a substantial purchase of Mr. Garde’s artworks from Ms. Loving’s gallery.

          22.    Despite the fact that Mr. Hinkelman had received over $1,000,000.00 from the

   sale of my companies, Ms. Loving and Mr. Hinkelman repeatedly stated that because Mr.

   Hinkelman had helped me sell my companies, it was “time to return the favor” by making the

   substantial purchase from Ms. Loving’s gallery.

          23.    Contrary to the Loving Affidavit, on May 13, 2016, Ms. Loving solicited me to

   purchase Mr. Garde’s artworks, while I was physically located in the state of Colorado, by

   sending me a portfolio of “New Garde Selections,” which she asked me to purchase. See Email

   dated May 23, 2016, attached as Exhibit 2.

          24.    Contrary to the Loving Affidavit, on June 24, 2016, Mr. Hinkelman solicited me

   via email to meet with him and Ms. Loving solely for the purpose of purchasing Mr. Garde’s

   artworks from Ms. Loving’s art gallery, Art Port, LLC, (“AP”) operated under the name ArtSuite

   NY (“AS”), stating as follows:

                 Wally,

                 As of now we arrive late on June 30th and have a family wedding.
                 Nancy and I can meet with you the 1st second or 3rd. Friday the
                 1st will have to be no later than early afternoon since the wedding
                 is at 4 p.m.

                 Nancy will prepare a presentation with full range of Harold’s work
                 but also with some other artists she now works with their
                 representation she thinks you will like.

                 Please confirm a time and date so that we can lock it in.

                 Look forward to seeing you.

                 Thanks,


                                                     5
Case 1:19-cv-02381-LTB-MEH Document 89-1 Filed 04/20/20 USDC Colorado Page 6 of 19




                  Dave

   See E-mail dated June 24, 2016, attached as Exhibit 3.

          25.     Contrary to Loving Affidavit, on July 1, 2016, I met with Mr. Hinkelman and Ms.

   Loving at an Italian restaurant in Boulder County, Colorado, for the intended purpose of having

   Ms. Loving present me with a proposed portfolio of Mr. Garde’s artworks, as part of their efforts

   to solicit me for a substantial purchase.

          26.     Contrary to Loving Affidavit, two days later, on July 3, 2016, I met with Mr.

   Hinkelman and Ms. Loving at the St. Julian hotel in Boulder, Colorado for the intended purpose

   of having Ms. Loving present me with an updated proposed portfolio of Mr. Garde’s artworks, as

   part of their ongoing efforts to solicit me for a substantial purchase. During that meeting, I

   finalized my selections, and negotiated price and terms for my purchase of Mr. Garde’s artworks

   from Ms. Loving’s art gallery. The solicitation by her of my purchase of art was the intended

   purpose of the meeting, as planned and executed in Boulder County, Colorado.

          27.     Contrary to Loving Affidavit, on July 6, 2016, and while I was physically located

   in Colorado, Ms. Loving sent me an email confirming my selections from my July 3, 2016

   meeting with her and Mr. Hinkelman at the St. Julian hotel.

          28.     Contrary to both the S41 Affidavit and the Loving Affidavit, in that same email,

   Ms. Loving stated that pricing of my selections was set by the Garde family, which I presume

   but cannot be for certain is a reference to S41 and its status as the legal entity through which Mr.

   Garde apparently conducts business, stating as follows:




                                                    6
Case 1:19-cv-02381-LTB-MEH Document 89-1 Filed 04/20/20 USDC Colorado Page 7 of 19




                  Hi Brande and Wally,

                  Here is a new catalogue that I have created for you both. It is
                  comprised of just the art that you were both most interested in.
                  ....
                  The catalogue reflects the retail prices as set with the Garde family.
                  I have flexibility, depending on the painting, and I am confident
                  that we can work out a pricing structure for Garde art that you will
                  be comfortable with.
                  ....
                  Let’s schedule a time over the weekend or early next week to
                  discuss your trip to New York. Looking forward to spending some
                  with you both in NYC – as we had a great time in Boulder and
                  many laughs at the St. Julian!

   See Email dated July 6, 2016, attached as Exhibit 4.

           29.     Contrary to Loving Affidavit, on July 11, 2016, while I was physically located in

    Colorado, Ms. Loving and Mr. Hinkelman emailed me to setup final payment and delivery of

    the artworks previously selected after our meetings in Colorado. See July 11, 2016 Email,

    attached as Exhibit 5.

           30.     Contrary to the S41 Affidavit, throughout the entire time that I was negotiating

    my purchase of the artworks, including our two in-person meetings in Boulder, Colorado, as

    well as our numerous text messages, emails, and phone calls, Ms. Loving stated on many

    occasions that she had the exclusive contract to sell Mr. Garde’s artworks, and it could only be

    sold through her.

           31.     Ms. Loving further stated that S41 received 50% of the proceeds from her sales

    of Mr. Garde’s artworks, contrary to the S41 Affidavit, which states that S41 only receives 30%

    of the proceeds from a sale.

           32.     Contrary to Loving Affidavit, Ms. Loving further stated to me that she had two

    business partners in AP, other than herself. According to Ms. Loving these partners included

    Mr. Hinkelman and Allie Lapierre (with her husband). Ms. Loving represented to me that the


                                                    7
Case 1:19-cv-02381-LTB-MEH Document 89-1 Filed 04/20/20 USDC Colorado Page 8 of 19




       Lapierres had contributed over $500,000 to the gallery and had committed to invest more.2

       When making both my purchases I placed significant reliance on Ms. Loving’s statement there

       were two other partners in the Gallery who had significant resources, leading me to believe the

       gallery had staying power and could actually afford to make a market for the Garde Art.

              33.     Contrary to the Loving Affidavit, the AP 2016 Federal Tax Return, submitted by

       Ms. Loving with the Loving Affidavit, is a partnership return that can only be used by entities

       having more than one owner. Additionally, said Federal Tax Return shows that three K-1s were

       issued by AP for the 2016 tax year, demonstrating that there were at least three owners.

       Specifically, on page 3, line I, at the top of the page, it states “Number of Schedules K-1.

       Attach one for each person who was a partner at any time during the tax year.” In that column,

       it says “3,” which I believe means that there were three partners or three members in 2016. See

       Exhibit B to Defs.’ Mot. to Dismiss, ECF Doc. No. 11-3. Ms. Loving appears to have removed

       the K-1s from the copy of the return she submitted to the court. It is unclear why Ms. Loving

       would file a partnership return with the IRS providing a K-1 to at least three different alleged

       partners in AP if, as she claims in her Affidavit, there was only one owner.

              34.     On July 11, 2016, Ms. Loving sent a different email to me while I was physically

       located in Colorado, stating that there had been substantial recent museum and private collector

       acquisitions in the past year, and as a result, the price of Mr. Garde’s art increased and would

       continue to increase. See Email dated July 11, 2016, attached as Exhibit 6.

              35.     Given the timing of the email, the acquisitions of Mr. Garde’s artworks Ms.

       Loving described would have occurred, if they occurred at all, at least in substantial part during

       a time period when she had the exclusive contract to sell those artworks, during 2016.



   2
       The exact spelling of the additional partner is unknown to me at this time.
                                                       8
Case 1:19-cv-02381-LTB-MEH Document 89-1 Filed 04/20/20 USDC Colorado Page 9 of 19




           36.     However, her 2016 Federal Tax Returns show that AP had gross revenue of

    $48,502.00 in 2016. Of that amount, $45,120.00 is reflected by my initial purchase of Mr.

    Garde’s artworks. Therefore, over 93% of AP’s revenue for the 2016 tax year came only from

    my purchase.

           37.     It is unclear why the recent museum and private collector acquisitions described

    in Ms. Loving’s email of July 11, 2016, which could only occur through her, were not on her

    tax returns, or why acquisitions of barely more than $3,000.00 in value would be significant

    enough to impact the market price of Mr. Garde’s artworks.

           38.     Contrary to Loving affidavit, the $45,120.00 that reflected 93% of AP’s total

    2016 revenue was paid on August 2, 2016, not July 29th, 2016, and was paid via a wire transfer

    initiated and executed from Colorado from a financial institution which is physically located in

    the state of Colorado, and from an account that my wife, Brande, was not a signatory on.

           39.     I placed significant reliance on Ms. Loving’s statement that there were other

    recent and significant private investor and museum acquisitions in deciding to make the first

    purchase when I did. See Ex. B to Defs.’ Mot. to Dismiss, ECF Doc. No 11-3, p. 3, line 1(c).

           40.     On July 24, 2016, Ms. Loving sent me an email, wherein she confirmed (1) my

    decision to purchase certain items of Mr. Garde’s artworks, (2) that there would be no sales tax

    since the items were being shipped from New York to Colorado, and (3) that AP would cover

    the cost for the shipping, stating as follows:

                   Hi Brande and Wally,

                   I hope you all had a great weekend. We are really looking forward
                   to your visit in late August. Let Dave or I know what days works
                   best for your NYC trip. We should have all the kids back in school
                   for fall semester at their colleges and we will be in a good place to
                   mix some pleasure and business!



                                                     9
Case 1:19-cv-02381-LTB-MEH Document 89-1 Filed 04/20/20 USDC Colorado Page 10 of
                                      19




                  I am awaiting a final quote from our shipper with possible times
                  for crating and shipping. As a courtesy, we are happy to handle the
                  shipping costs for these paintings. Regarding sales tax, I believe
                  you are exempt from sales tax as we are shipping out of state. I
                  have attached a preliminary invoice as I am awaiting confirmation
                  from our accountant. Once I have these last few details in place we
                  can proceed with final invoice, payment, and a date for the
                  shipping.

   See Email dated July 24, 2016, attached as Exhibit 7.

           41.    On August 2, 2016, while I was physically located in Colorado, I contacted my

   bookkeeper, who was also located in Colorado, initiate a wire from a Colorado bank to Ms.

   Loving and AP, in the amount of $45,120.00. See Wire Transfer Receipt dated August 2, 2016,

   attached as Exhibit 8. This was, according to the S41 Affidavit, the same time period when Ms.

   Loving had a contract with S41 and Mr. Garde.

           42.    On August 10, 2016, while I was physically located in Colorado, Ms. Loving

   emailed me confirming my purchase. She also stated that she had discussed my art purchase

   with Mr. Garde. See Email dated August 10, 2016, attached at Exhibit 9.

           43.    Contrary to the Loving Affidavit, Ms. Loving and Mr. Hinkelman solicited me to

   make a second purchase of art from AP on several occasions in person in Colorado on their

   subsequent visits to my home or office.

           44.    Nancy’s visit to my home in the winter of 2016 was for the intended purpose of

   her viewing my homes layout and wall space so that she could suggest additional pieces for me

   to purchase.

           45.    She followed this visit up with an email on December 12, 2016, in which she

   offered to lower the price of a painting she suggested I buy while in my home, in an attempt to




                                                  10
Case 1:19-cv-02381-LTB-MEH Document 89-1 Filed 04/20/20 USDC Colorado Page 11 of
                                      19




   induce me to purchase it. I later purchased this painting as part of my second purchase. See

   Email dated December 12, 2016, attached as Exhibit 11.

             46.   Contrary to the Loving Affidavit, the primary purpose of my trip to Connecticut

   in July of 2017 was for several days of business meetings with Mr. Hinkelman and Mr. Gravelle

   that were unrelated to AP. After those meetings, Mr. Hinkelman and I would go to his house to

   hang out. Ms. Loving showed me various artworks while I was there. However, also contrary

   to the Loving Affidavit, selections and terms of my second purchase were not made at this time

   nor in Connecticut. The selections and terms of my second purchase were finalized, negotiated

   and paid for at a later date while I was physically located in Colorado and as a result of

   correspondence and solicitations directed at me by both Ms. Loving and Mr. Hinkelman while I

   was physically located in Colorado.

             47.   Contrary to the Loving affidavit, I did not make selections of the artwork I

   purchased except when I was physically located in the state of Colorado. Also Contrary to the

   Loving Affidavit, the artworks that I purchased in my second purchase were paid for by two

   wires and a check. The wires, like the first wire in 2016, were initiated from Colorado.

             48.   The check was picked up by Mr. Hinkelman, in person, from my home in

   Boulder County, Colorado, while both Mr. Hinkelman and myself were physically located in

   this state. A text message confirming Mr. Hinkelman’s arrival at my home on September 22,

   2016, to pick up the check is attached hereto as Exhibit 10. The check he picked up, in person,

   is the same check attached as Exhibit C to Defendants’ Response to Order to Show Cause, at

   page 2.

             49.   From the date of my initial purchase of the art, through to the second purchase,

   and until the commencement of this civil action, I have communicated with Ms. Loving, Mr.



                                                   11
Case 1:19-cv-02381-LTB-MEH Document 89-1 Filed 04/20/20 USDC Colorado Page 12 of
                                      19




   Hinkelman, and AP/AS, through those individuals, while I was physically located in the state of

   Colorado.

          50.     Ms. Loving and Mr. Hinkelman travelled to Colorado for the purpose of

   soliciting me to purchase artworks, to discuss the terms and pricing for such purchases, to

   review my selections, and/or to receive payment for the art approximately seven different times.

   During those visits to Colorado, I met with Ms. Loving and/or Mr. Hinkelman for these

   purposes.

          51.     I have attempted to obtain my artworks from Ms. Loving repeatedly. The art

   was never shipped because Ms. Loving claimed she was sending the artworks to galleries or

   museums, next because Ms. Loving convinced me to let her hold the artworks and try to sell it

   for a profit, and finally because she attempted to extract additional concessions from me

   contrary to our actual agreement.

          52.     Indeed, in one email Ms. Loving attempted to force me to sign a contract that

   was directly contrary to our actual agreement, which included an “as-is” clause for artworks that

   I would not have an opportunity to inspect and which further shows Ms. Loving purporting to

   contract on behalf of S41. See Email dated , attached as Exhibit 12. Ms. Loving would later

   tell me that the idea to sign that contract was imposed by one of her business partners.

          53.     Ms. Loving informed me that she had two business partners, Alicia and Martin

   St. Pierre (“Ms. St. Pierre” and “Mr. St. Pierre”). She told me the St. Pierres were aware of the

   terms of the first and second purchase. Ms. Loving also told me that Mr. St. Pierre knew of

   each act taken by Ms. St. Pierre listed in paragraph 55, below. Ms. Loving also told me,

   repeatedly, that Ms. St. Pierre comanaged the business of AP, had equal decision-making

   authority, and as a director of sales had to approve all sales and the related terms of those sales.



                                                   12
Case 1:19-cv-02381-LTB-MEH Document 89-1 Filed 04/20/20 USDC Colorado Page 13 of
                                      19




          54.     Ms. Loving stated that Ms. St. Pierre, in order to show her commitment to AP,

   agreed to execute the lease for AP’s building, where the gallery’s business was conducted. It

   was my understanding, based on Ms. Loving’s statements, that the St. Pierre’s received a

   substantial portion of the profits as a result of the first and second purchase. It was also my

   understanding, based on Ms. Loving’s statements, that the St. Pierres were investors who were

   both owed money by AP and who owned a percentage interest in AP.

          55.     Ms. Loving attempted to change several material terms of our agreement, after I

   paid monies to AP. Ms. Loving, however, often blamed Ms. St. Pierre for imposing these

   changes. For example, Ms. Loving said that despite knowing it was contrary to the terms of our

   agreement, Ms. St. Pierre engaged in the following conduct, each of which was a violation of

   our agreement: (1) refused to trade back the painting Two Vessels, as previously promised,

   because it was more valuable than the painting me and Ms. Loving agreed I could trade, (2)

   would not allow AP to cover shipping costs, despite Ms. Loving’s previous promise to do so,

   unless I agreed to pay an extra $5,000.00 I did not owe, (3) told Ms. Loving not to ship the art,

   unless I paid an extra $1,500.00 that I did not owe, and (4) tried to force me to sign the contract

   containing the “as-is” clause, which would mean I was essentially accepting any defects or

   damage in the art.

          56.     These behaviors by Ms. St. Pierre were substantial factors in causing the art not

   to be shipped, despite my complete performance. The art was retained for over a year over my

   objection, despite numerous requests to ship it after it was paid for in full, and the constant

   reneging on promises, the persistent attempts to impose new terms that were not bargained for,

   the holding the art hostage, and the delays in shipping the art until after this lawsuit was




                                                   13
Case 1:19-cv-02381-LTB-MEH Document 89-1 Filed 04/20/20 USDC Colorado Page 14 of
                                      19




   commenced destroyed the emotional connection and aesthetic value of the art for me,

   essentially converting it into a symbol of frustration and a futility.

          57.     The second purchase was a substantial sum of money, more than double the cost

   of the first purchase. Ms. Loving represented to me that Garde’s art was a good investment. In

   order to convince me of this, and thus induce the second purchase, she represented that the St.

   Pierres made a substantial investment and became part owners of AP, and were fully committed

   to leveraging this investment to grow the market for Mr. Garde’s art. I relied upon Ms.

   Loving’s statement regarding the St. Pierre’s investment in deciding to make the second

   purchase.

          58.     I have reviewed the Affidavit executed by Ms. St. Pierre (“ASP Affidavit”) in

   support of her Motion to Dismiss, filed on March 9, 2020 as Document Number 77-2. A

   substantial number of the factual statements made in the ASP Affidavit appear to be false and

   contrary to my knowledge, experience, and course of dealing with AP from the time of the first

   and second purchase through the present.

          59.     In paragraph 11, it states that ISP makes various passive investments. I do not

   have personal knowledge of the other investments that ISP makes. However, I do have personal

   knowledge of the investment made by ISP into AP, and Ms. St. Pierre’s role was not a passive

   investor, she was an active and key component of AP’s daily operations. I base this not only on

   my numerous conversations with Ms. Loving where she stated the same, but also on the active

   role she undertook with the decision-making for AP when it came to the art that I purchased as

   described in paragraph 55.

          60.     My understanding of Ms. St. Pierre’s role in AP is supported by and consistent

   with a number of sources that I located by searching online. From May 17, 2019 to August 31,



                                                    14
Case 1:19-cv-02381-LTB-MEH Document 89-1 Filed 04/20/20 USDC Colorado Page 15 of
                                      19




   2019, it appears that art I had purchased, but which was then being improperly retained by

   Defendants despite my full payment and longstanding requests for shipment, was placed in an

   exhibition at the University of Maine. See Exhibit 13, When There was Another Me Catalogue,

   p. 23. On page 48, the Catalogue for the exhibition states that “Nancy Loving and Aly St.

   Pierre, who represent Mr. Garde through their gallery in ArtSuite in Piermont, New York

   offered considerable time and assistance in organizing this exhibition.”

          61.     Attached hereto as Exhibit 14 is an article entitled “ArtSuite Creating a 21st

   Century Art Salon on the Hudson.” On page 4 of this article, in the first sentence of the second

   paragraph, it describes Ms. St. Pierre’s role in ArtSuite as that of a Director. In the fifth and

   sixth paragraphs, there is a description regarding Ms. St. Pierre’s role, wherein she explains that

   she is physically present at the gallery, engaging customers and measuring foot traffic. In the

   sixth paragraph, there is also a description about Ms. St. Pierre’s direct role in the vision for the

   gallery.

          62.     Attached hereto as Exhibit 15 is a notice for a grand opening event set for

   September 21, 2018. The grand opening was for AS and featured Mr. Garde’s art. On the

   second page, Ms. St. Pierre and Ms. Loving are identified as directors of the gallery. See

   Exhibit 15, p. 2. Attached hereto as Exhibit 16 is the LinkedIn page for Ms. St. Pierre. Therein,

   on page 1, she describes her employment as Sales Director for ArtSuite Gallery.

          63.     In the ASP Affidavit, in paragraphs 12 through 20 and paragraph 28, Ms. St.

   Pierre denies that (1) she has every owned any share of AP, AS, or S41, (2) ever held any

   management positions with AP, AS, or S41, (3) ever been employed by AP, AS, or S41, (4)

   ever exercised any control over the business practices of AP, AS, or S41, (4) ever had any




                                                    15
Case 1:19-cv-02381-LTB-MEH Document 89-1 Filed 04/20/20 USDC Colorado Page 16 of
                                      19




   authority with respect to AP, AS, or S41, or (5) ever instructed AP, AS, or S41 to refuse to

   perform any contract.

          64.     Based on my review of Exhibits 13-15, it is unclear to me how these statements

   can be truthful. To the extent Ms. St. Pierre’s sworn statements are based upon the use of the

   name “Artsuite Galley” instead of ArtSuite NY (“AS”) or Art Port LLC (“AP”), these are

   names for the same exact business, for several reasons.

          65.     First, Ms. Loving told me, repeatedly, that the name ArtSuite Gallery and AS

   were just names for the gallery that was operated through AP. Second, the Facebook page for

   ArtSuite Gallery has the same address as AS, and its website is listed as www.artsuiteny.com,

   which is the same website that exists for AS. See Facebook home page for ArtSuite Gallery,

   attached as Exhibit 16. Third, in Exhibit 14, on page 3, has a picture of what is purportedly

   ArtSuite Gallery and the sign in front of the building says “ArtSuite New York” then says

   “Studio and Gallery.” Fourth, Exhibit 15, on page 2, contains an invitation for the grand

   opening of AS, identified at the top by the name ArtSuite New York, yet below that it is

   identified as “ArtSuite New York Studio & Gallery,” then further below that, in the description,

   it is identified as “ArtSuite Gallery.” In Exhibit 17, on page 1 at the top left, it states “ArtSuite

   Gallery @ ArtsuiteNY,” thereby using the two names interchangeably.

          66.     Fifth, throughout Exhibits 13-15, Artsuite Gallery and AS engage in the same

   line of business of representing and selling Mr. Garde’s art, have the same address, have the

   same contact information, and have the same directors—Ms. Loving and Ms. St. Pierre. I have

   reviewed the New York Secretary of State’s publicly-available website and conducted a

   business search. Through that search, I discovered that there is no entity or trade name under

   ArtSuite, Art Suite, ArtSuite Gallery, ArtSuite New York, Art Suite Gallery, Art Suite New



                                                    16
Case 1:19-cv-02381-LTB-MEH Document 89-1 Filed 04/20/20 USDC Colorado Page 17 of
                                      19




   York, ArtSuite NY, or Art Suite New York. I did, however, locate a listing for Art Port LLC,

   which is an entity incorporated under the laws of New York.

          67.     Paragraph 25 of ASP Affidavit states “I do not personally have any business

   relationship with Ms. Loving.” This statement is false, in light of Ms. Loving’s statements to

   me that she did in fact have a business relationship with Ms. St. Pierre through their mutual

   work with respect to AP as previously described herein.

          68.     I have reviewed a document disclosed by Ms. Loving, entitled “Limited

   Membership Investment Agreement,” (the “AP Investment Agreement”) dated January 31,

   2014, which is located at Loving 586-591, and is attached hereto as Exhibit 18. I have also

   reviewed another document disclosed by Ms. Loving, entitled “Transfer of Equity Interest

   Agreement,” dated August 2, 2018, (the “AP Equity Agreement”) which is located at Loving

   549-550, and is attached hereto as Exhibit 19.

          69.     The AP Investment Agreement provides that ISP Holdings, Inc., is making a

   total investment of $500,000.00 into AP. Ms. Loving previously informed me that ISP is co-

   owned by Martin and Alicia St. Pierre. In exchange for this investment, it appears under

   Section C that ISP will receive repayment of its $500,000.00, plus an ownership interest of 17%

   of in those portions of AP’s profits that arise from its sale of Mr. Garde’s art. The AP Equity

   Agreement appears to relate to Mr. Hinkelman’s departure from AP, and provides that “an

   investor” owns 17% of AP as a whole, not just limited to AP’s profits from the sale of Mr.

   Garde’s art.

          70.     I have reviewed the Motion to Dismiss filed by the St. Pierres, wherein they

   accuse me of having “buyer’s remorse,” rather than a legitimate claim for relief. This statement

   is contradicted by numerous written communications where I attempted to resolve my dispute



                                                    17
Case 1:19-cv-02381-LTB-MEH Document 89-1 Filed 04/20/20 USDC Colorado Page 18 of
                                      19




   with the Defendants, including multiple offers to waive rights I would have otherwise had. If I

   truly just had buyer’s remorse, rather than being an individual who paid $186,000.00 for a good

   that I never received for over a year until after I filed this lawsuit, then it makes no sense why I

   would have tried so many times to attempt a non-litigated resolution. One of the

   communications demonstrating my efforts is attached as Exhibit 20, and is located at Loving

   188.




                                                    18
Case 1:19-cv-02381-LTB-MEH Document 89-1 Filed 04/20/20 USDC Colorado Page 19 of
                                      19




        Signed and verified under penalty of perjury this 14th day of April, 2020



        By: __________________________
                Walter Charnoff




                                                19
